REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 9 and dependent claims 3-8 and 11-16 are considered allowable. Independent claims 1 and 9 are allowable because the prior art does not disclose the structure regarding the claimed combination of a draw device into which at least two individual filaments are guided for producing a multi-coloured yarn from differently coloured filaments, which consist of a plurality of endless filaments, comprising: a pair of intake rollers for receiving the at least two filaments; two pairs of drafting system rollers following the pair of intake rollers to draw the at least two individual filaments; a texturizing device comprising a texturizing nozzle with a cooling drum disposed downstream of the two pairs of drafting system rollers to form at least one texturized yarn; and at least one further nozzle to separately interlace each of the at least two individual filaments disposed downstream the two pairs of drafting system rollers and disposed upstream of the texturizing device.
Independent claim 19 includes similar limitations as claim 1. 
The prior art does not disclose or teach these structures. The closest prior art appears to be 2002/0121011 by Rasnick and does not disclose or teach these elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732